Kane, J.
Appeal from a judgment of the County Court of Cortland County (Dowd, J.), rendered March 28, 1988, convicting defendant upon her plea of guilty of the crime of conspiracy in the second degree.
In accordance with the provisions of a plea bargain agreement, defendant pleaded guilty to the second count of a two-count indictment in full satisfaction of the charges against her with the understanding that she would receive an indeterminate sentence with a maximum of nine years and a minimum of three years in prison. As part of the agreement, she also waived her right to appeal from her conviction.
On this appeal, defendant asserts that her waiver of the right to appeal was not knowingly and voluntarily made and that the sentence imposed was harsh and excessive. The record demonstrates, however, that defendant’s waiver of her right to appeal, made in the presence of her counsel in open court, was entirely voluntary and with full knowledge of the consequences thereof (see, People v Seaberg, 74 NY2d 1). An inquiry by her related to the waiver of appeal was explained and thereafter she responded affirmatively to County Court’s inquiry regarding whether her questions had been answered (see, People v Smith, 141 AD2d 988). Finally, we find no merit in the other issues raised by defendant. We note that the sentence received was in accordance with the terms of the plea bargain and, since there is nothing to indicate that the plea agreement was unfair or inappropriate, it should not be disturbed (see, People v Francis, 38 NY2d 150, 156).
Appeal dismissed. Mahoney, P. J., Kane, Levine, Mercure and Harvey, JJ., concur.